DETAILED ACTION
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

                                             Information Disclosure Statement
1.      The information disclosure statements (IDS) submitted and are in compliance with the provisions of 37 CFR 1.97. According, the information disclosure statement is being considered by the Examiner.
Claim Rejections - 35 USC § 112
2.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

3.         Claims 1-10 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.           Regarding claim 1, “the signals” in line 6 has not been recited previously, therefore this term is indefinite.
            Claims 2-10 are also rejected as they inherit the deficiencies in claim 1.

                                                                Examiner Notes
4.	Examiner cites particular paragraphs, columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102 
5.     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.      Claims are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoekstra (US Pat. 6445178; hereinafter “Hoekstra”).
        Regarding claim 1, Hoekstra discloses, in Figs. 2-3, an encoder (a contactless angular measurement device 11) for determining an angular position (“An electronic control is included for analyzing an output of the angular measurement device and determining an angle of rotation of the magnetic element”, see abstract), the encoder (11) comprising           a shaft (22), a housing (18) and a transition region (43, see annotated Fig. 3),           the shaft (22) projecting outwards from the housing (18) into the transition region (43)(see annotated Fig. 3),            a measuring element (18) connected to the shaft (22),            a sensor (16) for detecting the measuring element (“Microcontroller 26, in Fig. 4, is operable to analyze the output of magnetoresponsive sensors 16 in order to determine the angular rotation of magnet 18 relative to sensors 16”, see Col. 6 lines 5-10), and            a control and evaluation unit (26) for generating, from the signals of the sensor (16), an angle signal in dependence on the angular position of the measuring element (“an electronic control or microcontroller 26 which analyzes an output of the sensors 16 to determine the degree of movement and/or angle of rotation of magnetic element 18 relative to the sensors 16”, see Col. 4 lines 15-20),             wherein a protective cap (42) is arranged in the transition region (43) for protection against fluids (water) directed with pressure onto the transition region (43)(the cap 42 is designed to protect the angular measurement device 11 from damage and exposure to water, dirt and other contaminants, see at least in Col. 4 lines 65-67).

    PNG
    media_image1.png
    390
    510
    media_image1.png
    Greyscale





        Regarding claim 2, Hoekstra discloses the encoder according to claim 1, wherein the protective cap (42) is made of pressure resistant material (the displacement sensor 11 in Fig. 1 is mounted at a suspension element of a vehicle where the sensor is constantly exposed to water and dirt, a cap 42 is designed to comprise a material to protect a clip 40 and a shaft 22 of the sensor 11 from damage and exposure to water, dirt and other contaminants; Col. 4 lines 60-67).
        Regarding claim 3, Hoekstra discloses the encoder according to claim 1, wherein a seal (38a-b) is arranged below the protective cap (42)( see Fig. 3).
        Regarding claim 4, Hoekstra discloses the encoder according to claim 3, wherein the seal (38a-b) is arranged around the shaft (see Fig. 3).
        Regarding claim 5, Hoekstra discloses the encoder according to claim 1, wherein the protective cap (34) is arranged around the shaft (see Fig. 3)
        Regarding claim 6, Hoekstra discloses the encoder according claim 1, wherein the protective cap (42) forms an extension of the shaft (see Fig. 3).
        Regarding claim 7, Hoekstra discloses the encoder according to claim 1, wherein the protective cap (42) is arranged in press fit on the shaft (see Figs. 2-3).

Claim Rejections - 35 USC § 103
7.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.     Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hoekstra in view of Soyama et al. (US. Pat. 8400144; hereinafter “Soyama”).        Regarding claim 8, Hoekstra discloses the encoder according to claim 1, except for specifying that wherein the protective cap has a lateral projection on at least one of its outer circumference and its inner circumference. However having the protective cap in a particular shape and size is a known practice in the art and the specifics would simply be a matter of inventor design choice.                  Soyama disclose a rotational position sensor (in Fig. 4) comprising a protective cap (a housing cover 20) arranged around the shaft (a shaft S), wherein the protective cap (20) has a lateral projection (22) on at least one of its outer circumference (see Fig. 4) and its inner circumference.
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the protective cap of the contactless angular measurement device of Hoekstra by having a lateral projection on one of its outer circumference and its inner circumference as taught by Soyama, in order to meet the system design and specification requirement.
        Regarding claim 9, Hoekstra and Soyama disclose the encoder according to claim 8, Soyama further teaches wherein the lateral projection is shorter on the inside than on the outside (Fig. 4 shows an inner lateral projection 26 is shorter than an outer lateral projection 22).
    PNG
    media_image2.png
    480
    684
    media_image2.png
    Greyscale


9.     Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hoekstra in view of Iwasaki (US. Pat. 4380928; hereinafter “Iwasaki”).
        Regarding claim 10, Hoekstra discloses the encoder according to claim 1, except for explicitly specifying that wherein the protective cap has a shape of two concentric cylindrical surface sections with a circular ring as connecting base surface.           Iwasaki disclose a rotational angle sensor (in Fig. 1a) comprising a protective cap (a cover member 4) arranged around the shaft (a shaft 10), wherein the protective cap (4) has a shape of two concentric cylindrical surface sections with a circular ring as connecting base surface (see annotated Fig. 1a).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the protective cap of the contactless angular measurement device of Hoekstra by having the protective cap has a shape of two concentric cylindrical surface sections with a circular ring as connecting base surface as taught by Iwasaki, in order to meet the system design and specification requirement.

    PNG
    media_image3.png
    394
    733
    media_image3.png
    Greyscale




Prior Art of Record
10.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Haun (U.S Pub. 20190363608) discloses a rotary encoder (see specification for more details).
Conclusion
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG XUAN LE whose telephone number is (571)272-9349.  The examiner can normally be reached on M-F 9 AM-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
5/12/2022